JUDGE SAFFOLD
delivered the opinion of the 'Court.
In admitting the evidence objected to, the Circuit Court seems to have limited it to prove “ the time when the lands were sold,” in order as it would seem to enable the jury to ascertain the time that possession had been withheld. The certificate introduced, appears to have been an extra official paper, not necessarily issued by the Register in the regular discharge of the duties of his office. There is no law authorizing such officers to certify such facts as evidence, although they bear relation to, or are connected with their offices. We ate of opinion that the certificate in question should not have been received as evidence in any form, or for any purpose. It is not shewn that Wood ever had any estate in the premises beyond bare possession ; his being the highest bidder, and the land being knocked off to him, was not sufficient t<> vest him with any title or interest. If he had paid a twentieth part of the purchase money, he might perhaps have been entitled to hold possession for forty days. Whether he did this much only, or more does not appear, nor does there appear any contract or privity, or any thing to constitute the relation of landlord and tenant, between Nabors and him, or between him and the government, from which Nabors derived title.. Nothing appears on the record to exempt him from the character of a trespasser, or to make it necessary that the plaintiff, before the institution of the suit, should have given him notice to quit. But qn the first point stated in the bill of exceptions (the admission of the Register’s certificate in evidence,) the judgement must be reversed, and the cause be remanded.
Judge Gayle not sitting.